DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1 and 13, the cancellation of claims 5-12, nonelected without traverse, via an Examiner’s amendment as well as the arguments presented has overcome the rejection presented in the previous Office Action. Therefore the Examiner has withdrawn the previously presented rejection in this present Office Action. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 5-12 directed to a method, non-elected without traverse.  Accordingly, claims 5-12 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action, claims 1-4 and 13-20 were rejected as being unpatentable over the combined disclosures and illustrations of Chin in view of Kim. Presently, Applicant has amended independent claim 1 to include the limitation, ‘…wherein the annealed layer is annealed at a temperature selected based on a desired radiation tolerance of the annealer layer and wherein the annealed layer has a thickness and threshold displacement energies after it has been annealed…’ Similarly applicant has amended independent claim 13 to now recite, ‘…wherein an selected based on a dose of radiation expected to irradiate the think film transistor…’ Applicant has also persuasively demonstrated how these amendments to independent claims 1 and 13 distinguish the system of claim 1 and the radiation-hardened thin film of claim 13 from the disclosures and illustrations of Chin and/or Kim. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Chin and/or Kim or that teach and/or suggest the system of claim 1 as amended and/or the radiation-hardened thin-film transistor as recited in independent  claim 13 as amended. Therefore, independent claims 1 and 13 as amended as well as claims 2-4 and 14-20 depending therefrom are allowable. With no outstanding rejections and/or objections remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899